DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 2, 4, 9-52, 55A-56 are grayscale and/or illegibile.  According to MPEP 608.01:
Legibility includes ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically reproduced by use of digital imaging and optical character recognition. This requires a high contrast, with black lines and a white background. Gray lines and/or a gray background sharply reduce photo reproduction quality.  
Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 9-10, 12-13, 15, 17-19, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following (with the abstract idea underlined): 
receiving over a network, by one or more processors of one or more first computing devices, from a plurality of wagering game clients, 
a plurality of player submissions,
wherein each player submission of the plurality of player submissions corresponds to a given player action received at a given wagering game client and comprises data corresponding to one or more of a placed wager, a selected wager option, and a wager amount of the given player action,
wherein, collectively, the plurality of player submissions is employed as a basis to determine a payout outcome for players participating in a multiple player wagering game of the wagering game system, 
whereby the individual player actions of the players within the wagering game are hidden and/or delayed in presentation to the players;
determining, by the one or more processors, if a given player submission specific to a first player matches a payout condition of the wagering game, wherein the payout condition is based, at least, on a plurality of player submissions antedating the given player submission;
assigning, by the one or more processors, a game token associated with a payout to the first player upon a determination that the given player submission matches the payout condition; 
causing, by the one of more processors, based on the assigned game token, a payout indicator to be graphically displayed at a wagering game client associated with the first player; and 
recording, by the one or more processors, game results of the multiple player wagering game in a data storage location such that the game results are accessible for auditing, the game results comprising the plurality of player submissions antedating the given player submission, the payout outcome, the given player submission, and the payout condition.
The claims are directed to certain methods of organizing human behavior and mental processes.  
The claims also recite additional elements, which are a network, one or more processors, one or more first computing devices, and a plurality of wagering game clients.  The additional elements do no integrate the judicial exception into a practical application.  In particular, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  The additional elements do not implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.  The additional elements do not effect a transformation or reduction of a particular article to a different state or thing.  The additional elements do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Accordingly, this additional elements do not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are a network, one or more processors, one or more first computing devices, and a plurality of wagering game clients.  Computing applications operating within a client-server architecture which require access to data from a remote database server are commonplace (Knight et al., US 2012/0221514 A1, [0004]).  Processors are conventional in gaming devices and could be used to run an underlying game and a top box bonus game (Vancura, 2006/0009278 A1, [0095]).  “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301).  In this case, the claims recite a generic computer implementation of the covered abstract idea.  As a result, the claims are not directed to patent eligible subject matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 12-13, 15, 18-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toompere, US 2011/0195766 A1 (hereinafter Toompere).

Claim 1 (Currently Amended):  Toompere discloses a method for operating a wagering game system, the method comprising:
receiving over a network, by one or more processors of one or more first computing devices, from a plurality of wagering game clients, a plurality of player submissions (Toompere, the embodiments of games described herein may be facilitated through the interconnection of computers and computer networks [0060]), a plurality of player submissions (Toompere, each player may be each given an opportunity to replace one or more of the cards in their hand with undealt cards from the deck [0052]), 
wherein each player submission of the plurality of player submissions corresponds to a given player action received at a given wagering game client and comprises data corresponding to one or more of a placed wager, a selected wager option, and a wager amount of the given player action (Toompere, FIG. 4B represents a hand of Texas Hold'Em poker. In this hand, ALICE1064, BSMITH, CYNDI, and BIGD compete with one another, with the results of each player's decisions stored in the recorded events 420; each player may be engaging in the game via a gaming server, such as the gaming server 108; furthermore, each player may be accessing the gaming server form a client entity, such as the client entities 112, 116, and 120 [0105]),
wherein, collectively, the plurality of player submissions is employed as a basis to determine a payout outcome for players participating in a multiple player wagering game of the wagering game system (Toompere, the outcome of each player's gameplay can be compared during gameplay, or after all players have completed playing, in order to determine an outcome [0036]), whereby the individual player actions of the players within the wagering game are hidden 
determining, by the one or more processors, if a given player submission specific to a first player matches a payout condition of the wagering game, wherein the payout condition is based, at least, on a plurality of player submissions antedating the given player submission (Toompere, if more than one player has not folded after the second wagering round, these remaining players reveal their cards to one another, as well as to the rest of the players at the table and to any non-playing observers; the player with the highest rank hand according to Table 1 may win at least some of the pot [0052]);
assigning, by the one or more processors, a game token associated with a payout to the first player upon a determination that the given player submission matches the payout condition (Toompere, preferably, the winner of a given hand will receive some or all of the pot as his or her reward for winning [0044]); 
causing, by the one of more processors, based on the assigned game token, a payout indicator to be graphically displayed at a wagering game client associated with the first player (Toompere, the gaming server 108 may add credits to or debit credits from these accounts in accordance with the game being played [0070]; [Fig. 4A]; CYNDI has $77); and
recording, by the one or more processors, game results of the multiple player wagering game in a data storage location such that the game results are accessible for auditing (Toompere, in addition to recording events occurring during the course of gameplay, the gaming server may also store these recorded events for later retrieval [0124]), the game results comprising the plurality of player submissions antedating the given player submission, the payout outcome, 

Regarding Claim 12 (Currently Amended):  Toompere further discloses:  
causing, by the processor, near real-time graphical presentation of an aggregated wager amount to the wagering game client associated with the first player following receipt of the given player submission specific to the first player (Toompere, the gaming server 108 may add credits to or debit credits from these accounts in accordance with the game being played [0070]; [Fig. 4A]; CYNDI has $77; one of ordinary skill in the art is aware that the players don’t collect any money until the end of the round).

Regarding Claim 13 (Currently Amended):  Toompere further discloses:  
responsive to the determination of the matched payout condition, causing, by the processor of the first computing device, an electronic payout to be transferred to a player account associated with the first player or a payout pot to be dispensed at the wagering game client associated with the first player (Toompere, the gaming server 108 may add credits to or debit credits from these accounts in accordance with the game being played [0070]).

Regarding Claim 15 (Currently Amended):  Toompere further discloses wherein the wagering game client associated with the first player comprises the first wagering game client associated with the first player comprises a slot machine, a video gaming machine, or a computing device associated with the first player (Toompere, the client entities 112, 116, and 120 may comprise personal computers, computer terminals, laptop computers, wireless 

Regarding Claim 18 (Currently Amended):  Toompere further discloses wherein the payout indicator is graphically displayed at the wagering game client either:   
(i) following a pre-defined time window; or
(ii) following a conclusion of the wagering game (Toompere, the gaming server 108 may add credits to or debit credits from these accounts in accordance with the game being played [0070]; [Fig. 4A]; CYNDI has $77; one of ordinary skill in the art is aware that the players don’t collect any money until the end of the round).

Regarding Claim 19 (Currently Amended):  Toompere further discloses:  causing, by the one of more processors, following a conclusion of the wagering game, the plurality of player submissions to be graphically presented at a portion of the plurality of wagering game clients (Toompere, players maintain the secrecy of their respective hands until called upon to reveal their cards [0049]).

Regarding Claim 22 (Currently Amended):  Toompere discloses a method for operating a wagering game system, the method comprising:
receiving over a network, by a processor of a first computing device, from a first wagering game client (Toompere, the embodiments of games described herein may be facilitated through the interconnection of computers and computer networks [0060]; the client entities 112, 116, and 120, may be arranged according to such an example representation; FIG. 2 illustrates some of the functional components that would likely be found in a computing device that operates in accordance with the embodiments herein; the computing device 200 
accessing, by the processor of the first computing device, game data of the wagering game (Toompere, the client entities 112, 116, and 120, may be 
updating, by the processor of the first computing device, the accessible game data based upon the first player submission (Toompere, FIG. 4B represents a hand of Texas Hold'Em poker. In this hand, ALICE1064, BSMITH, CYNDI, and BIGD compete with one another, with the results of each player's decisions stored in the recorded events 420 [0105] and [Fig. 4B]);
responsive to a determination, by the processor of the first computing device, of the accessible game data updated based on the first player submission matching a payout condition for the wagering game, causing a payout outcome for the wagering game to be graphically displayed at the first wagering game client 
recording, by the one or more processors, game results of the multiple player wagering game in a data storage location such that the game results are accessible for auditing (Toompere, in addition to recording events occurring during the course of gameplay, the gaming server may also store these recorded events for later retrieval [0124]), the game results comprising the plurality of player submissions antedating the given player submission; the first player submission, the payout outcome, and the payout condition (Toompere, the progress of the game proceeds from the top to the bottom of the recorded events 420, with each row representing a state of the game [0107]).

Regarding Claim 23 (Currently Amended):  Toompere further discloses wherein the payout and/or winning outcome of the wagering game is determined based on cumulative actions received from all players of the wagering game (Toompere, if more than one player has not folded after the second wagering round, these remaining players reveal their cards to one another, as well as to the rest of the players at the table and to any non-playing observers; the player with the highest rank hand according to Table 1 may win at least some of the pot [0052]), wherein each action of the cumulative actions is either delayed in being presented to other players or not presented to the other players (Toompere, players maintain the secrecy of their respective hands until called upon to reveal their cards [0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toompere in view of Singh, 2010/0120527 A1 (hereinafter Sing).

Regarding Claim 17 (Previously Presented):  Toompere discloses the invention as recited above.  Toompere fails to explicitly disclose wherein the given player submission specific to the first player is synchronized to a clock pulse associated with the first computing device.
Singh teaches wherein the given player submission specific to the first player is synchronized to a clock pulse associated with the first computing device (Singh, Network Time Protocol (NTP) is used to synchronize time references within the network components for security and audit activities; it is important to have a consistent and synchronized clock so that 
Toompere discloses methods and devices for facilitating anonymous gameplay in multi-state, multiplayer games, such as poker (Toompere [Abstract]).  Gaming is heavily regulated in those jurisdictions that permit gaming.  In many instances, gaming authorities require gaming providers to keep records for purposes of auditing.  Toompere does not discuss these aspects of gaming since they are not relevant to his invention.
Singh teaches a system and method for using a co-processor to authenticate software in gaming machines (Singh [0003]).  Singh teaches wherein Network Time Protocol (NTP) is used to synchronize time references within the network components for security and audit activities (Singh [0066]).  It is important to have a consistent and synchronized clock so that the order and the timing of transactions within the gaming network can be known with reliability and certainty (Singh [0066]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date co combine the poker game as disclosed by Toompere with the method of using synchronize time references within the network components for use with transactions within the gaming network as taught by Singh so that the order and the timing of transactions within the gaming network can be known with reliability and certainty for security and audit activities.  

There are currently no prior art rejections against claims 2-7 and 9-10.

Conclusion
This is a continuation of applicant's earlier Application No. 16/920,352.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WERNER G GARNER/Primary Examiner, Art Unit 3715